Title: From George Washington to the United States Senate, 6 January 1794
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States 6. January 1794.
          
          I herewith transmit the copy of a Letter from The Secretary of War, stating the
            circumstances which have hitherto prevented any explanation of the fourth article of the
            Treaty with the Wabash Indians.
          
            Go: Washington
          
        